                                          Case 5:20-cv-01044-VKD Document 33 Filed 02/24/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     ROBERTA E. SIMMONS,                                Case No. 20-cv-01044-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE PLAINTIFF'S FEBRUARY
                                                 v.                                         17, 2021 FILING
                                  10

                                  11     JOHN DOANE,                                        Re: Dkt. No. 32
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On February 5, 2020, the Court granted defendant John Doane’s motion to dismiss Ms.

                                  15   Simmons’s amended complaint without leave to amend, entered judgment and closed this matter.

                                  16   Dkt. Nos. 30, 31. On February 17, 2021, Ms. Simmons filed a document in which she appears to

                                  17   ask the Court to reconsider her claims. Dkt. No. 32. Broadly construing Ms. Simmons’s filing as

                                  18   a Rule 59(e) motion to alter or amend the judgment or as a Rule 60(b) motion for relief from

                                  19   judgment, the Court denies Ms. Simmons’s motion.

                                  20          “Where the court’s ruling has resulted in a final judgment or order (e.g., after dismissal or

                                  21   summary judgment motion), a motion for reconsideration may be based either on Rule 59(e)

                                  22   (motion to alter or amend judgment) or Rule 60(b) (motion for relief from judgment) of the

                                  23   Federal Rules of Civil Procedure.” Godfrey v. Warden PVSP, No. 20-01381 BLF (PR), 2020 WL

                                  24   4584180, at *1 (N.D. Cal. Aug. 10, 2020) (citing Am. Ironworks & Erectors v. N. Am. Constr.

                                  25   Corp., 248 F.3d 892, 898-99 (9th Cir. 2001)). “The denial of a motion for reconsideration under

                                  26   Rule 59(e) is construed as a denial of relief under Rule 60(b).” Id. (citing McDowell v. Calderon,

                                  27   197 F.3d 1253, 1255 n.3 (9th Cir. 1999) (citation omitted) (en banc)). “A motion for

                                  28   reconsideration under Rule 59(e) should not be granted, absent highly unusual circumstances,
                                          Case 5:20-cv-01044-VKD Document 33 Filed 02/24/21 Page 2 of 3




                                   1   unless the district court is presented with newly discovered evidence, committed clear error, or if

                                   2   there is an intervening change in the controlling law.” McDowell, 197 F.3d at 1255 (internal

                                   3   quotations and citation omitted). Rule 60(b) provides for reconsideration upon a showing of one

                                   4   or more of the following: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly

                                   5   discovered evidence which by due diligence could not have been discovered in time to move for a

                                   6   new trial; (3) fraud by the adverse party; (4) the judgment is void; (5) the judgment has been

                                   7   satisfied; (6) any other reason justifying relief. Fed. R. Civ. P. 60(b); Godfrey, 2020 WL 4584180,

                                   8   at *2.

                                   9            The Court dismissed Ms. Simmons’s original and amended complaints because she failed

                                  10   to plead facts establishing that she has a plausible claim for relief under the Americans with

                                  11   Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. or for personal injuries or negligence under

                                  12   state law, and because her claims are untimely in any event. Dkt. Nos. 18, 30. In her February 17,
Northern District of California
 United States District Court




                                  13   2021 filing, Ms. Simmons states that she is not complaining about violations of the ADA and that

                                  14   the focus of her claims is the alleged “sabotage” conducted by Mr. Doane when he reportedly

                                  15   “jammed” a letter under the windshield wiper blade of Ms. Simmons’s car in 2014. Dkt. No. 32 at

                                  16   ECF p. 3, 19, 46. Additionally, Ms. Simmons indicates that although prior medical examinations

                                  17   failed to do so, doctors determined the exact location of her physical injuries on February 20,

                                  18   2020. Id. at ECF p. 26. She also notes that she would not have read Mr. Doane’s October 23,

                                  19   2014 letter but for the injuries she allegedly sustained on October 31, 2014. Id. at ECF p. 30. Ms.

                                  20   Simmons identifies no new evidence, change in controlling law, or clear error of law warranting

                                  21   reconsideration of the Court’s prior determination that she has not alleged sufficient facts

                                  22   establishing that Mr. Doane breached an existing duty of care, or that his alleged conduct was the

                                  23   proximate cause of Ms. Simmons’s car accident or any resulting injuries. Nor does Ms.

                                  24   Simmons’s February 17, 2021 filing otherwise establish a basis to grant relief from the February 5,

                                  25   2021 judgment under Rule 59(e) or Rule 60(b). Ms. Simmons’s motion for such relief therefore is

                                  26
                                  27

                                  28
                                                                                         2
                                          Case 5:20-cv-01044-VKD Document 33 Filed 02/24/21 Page 3 of 3




                                   1   denied.

                                   2             IT IS SO ORDERED.

                                   3   Dated: February 24, 2021

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             3
